Concurring Opinion by
Mr. Justice Roberts:
I agree the decree of injunction should he vacated and, therefore, concur in the result. I would also direct the dismissal of the complaint.
*532The record with full clarity demonstrates that the plaintiffs unduly deferred instituting this proceeding challenging defendant’s conduct of a public responsibility of great community interest. In my view it matters little whether plaintiffs’ untimely delay is measured from June 4, 1970—as the chancellor did—or from July 10, 1969—as the majority suggests. On this record and the governmental activities—huge public financing and contractual commitments involved—the delay from either date until January 10, 1972, constitutes, in my judgment, a sufficiently long period of non-assertion and non-pursuance of claimed rights by the plaintiff so as to preclude them from obtaining— in so dilatory an action—the relief requested.
This is indeed a classic case for involdng the equitable doctrine of laches. Siegel v. Engstrom, 427 Pa. 381, 235 A. 2d 365 (1967); Wilson v. King of Prussia Enterprises, Inc., 422 Pa. 128, 221 A. 2d 123 (1966); Gabster v. Mesaros, 422 Pa. 116, 220 A. 2d 639 (1966).
Mr. Justice Nix joins in this concurring opinion.